Citation Nr: 9904019	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1962 to July 1983.

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the 
appellant's claim for entitlement to an increased rating, in 
excess of 10 percent, for his service-connected cervical 
spine disability.  

The Board notes that the RO did not consider referral of this 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, but the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the cervical spine is currently manifested by subjective 
complaints of pain on extreme movement; objectively, the 
veteran demonstrated normal motion to mild limitation of 
motion, normal spinal curvature, and tender on palpation, but 
not spastic, paracervical muscles.


CONCLUSION OF LAW

An evaluation in excess of 10 percent is not warranted for 
degenerative joint disease of the cervical spine.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010-5290, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the veteran has presented a claim 
which is "well-grounded" or plausible within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled as there is no indication of additional available 
evidence which would be relevant to the veteran's claim.  A 
comprehensive VA orthopedic examination with radiological 
report was performed pursuant to the appellant's claim for 
increased disability rating.  In addition, all available 
service and post-service medical records have been obtained.  
For these reasons, the Board finds that VA's duty to assist 
the appellant has been discharged.  In making this 
determination, the Board considered the representative's 
contention that this case should be remanded for another VA 
orthopedic examination to include EMG testing and other 
studies deemed appropriate by the examiner.  However, the 
Board notes that the VA orthopedic examiner in September 1997 
did consider such testing and specifically found, based on 
current complaints, findings and radiographic evidence, that 
further testing and studies, to include an EMG, was not 
warranted.  Thus, the undersigned finds that this case has 
been adequately developed for appellate purposes and 
disposition on the merits is now in order.

Background

A review of the record reflects that the appellant served on 
active duty from March 1962 until his retirement in July 
1983.  Service medical records show diagnosis and treatment 
of degenerative joint disease of the cervical spine in July 
1978.  X-rays at that time revealed slight hypertrophic 
spurring at vertebra levels C-5, C-6 and C-7.  Cervical spine 
X-rays taken in May 1983, prior to his retirement, showed a 
minimal left convex scoliosis.  There was slight to moderate 
narrowing of the C-6 interspace with marginal hypertrophic 
changes.  Luschka joint arthritic changes were noted 
throughout most of the cervical spine but especially with 
changes most noticeably at C6-7 with spurs beginning to 
impinge on the anterior portions of the respective foramina 
at this level bilaterally.  The impression was:  localized 
degenerative disease at C6 interspace and Luschka joint 
arthritic change developing throughout the cervical spine.

In October 1983, the appellant filed a claim for VA 
disability benefits for any and all medical disabilities 
listed in his service medical records.

Report of VA examination dated November 1983, showed 
complaint of some neck pain or stiffness after sleeping or 
prolonged driving with no loss of range of motion.  The 
appellant reported a history of injury as a result of an 
accident in 1975 and diagnosis of arthritis of the cervical 
spine in 1982.  Physical examination revealed normal range of 
motion of the head upon the neck.  Pertinent diagnosis was 
arthritis, cervical spine, by previous diagnosis, with no 
loss of motion.

VA radiographic report dated November 1983, revealed that x-
ray of cervical spine showed considerable narrowing of the 
C6-C7 interspace with anterior and posterior spurring of the 
opposing vertebral margins.  No other significant findings 
were noted.  

By rating decision dated February 1984, service connection 
was established for osteoarthritis, cervical spine and a 
noncompensable (0 percent) rating was assigned, effective 
from August 1983.

Post service treatment records from a U.S. Naval medical 
facility dated from 1987 to 1994, show that the appellant was 
referred to a private orthopedic surgeon for evaluation in 
March 1997.  The consultation report dated March 1997, noted 
the appellant's chief complaint was paresthesias in his left 
upper extremity, in the thumb, index, long and ring fingers 
for the preceding six weeks.  He reported similar complaint 
in the past which was attributed to his neck and resolved 
with physical therapy.  X-rays of the cervical spine 
indicated loss of disc space at C6-7 level with anterior and 
posterior osteophytic formation.  Clinically, he demonstrated 
some tenderness in his paracervical region.  Examination of 
left hand revealed diminution of sensation in the median 
nerve distribution.  The diagnostic impression was:  1) 
degenerative disc disease, cervical spine; and 2) rule out 
carpal tunnel syndrome.  He was to follow up with nerve 
conduction study of the left arm and physical therapy for 
treatment of degenerative disc disease (DDD).

Treatment records from the Navy medical facility show 
inpatient and outpatient treatment for various medical 
disorders, to include gastrointestinal bleeding, chronic 
obstructive pulmonary disease (COPD), emphysema, alcoholic 
cirrhosis, and various skin problems.  In January 1992, the 
appellant complained of neck pain with history of being 
"hit" on the neck several days earlier.  The assessment was 
injury of neck.  In September 1993, he complained of neck 
pain radiating to left shoulder and arm.  He also complained 
of crepitus with range of motion but denied any 
lightheadedness or near syncope.  Examination of neck 
revealed it to be supple with full range of motion and normal 
muscle strength.  There was no radiation of pain with axial 
loading.  Neurologically there was no sensory or motor 
deficit.  The assessment was cervical radiculopathy.  He was 
thereafter scheduled for a neurology consultation.

A neurology consult report from the Navy Hospital dated 
September 1993, revealed the chief complaint to be pain in 
the left arm radiating from neck to hand.  There was no 
numbness or paresthesias or weakness reported.  Onset was 
reportedly three weeks earlier.  Neurological examination of 
the head and neck was remarkable for mild limited cervical 
range of motion, but without Lhermitte's phenomenon, or 
radicular pain.  Motor examination was intact for power, 
tone, and coordination, with exception of the left arm, where 
there was weakness of the external rotators of the shoulder 
and mild weakness of the left biceps.  Reflexes were somewhat 
diminished at the left biceps and brachial radialis.  Sensory 
examination was intact.  There was no definite peripheral 
nerve or nerve root distribution sensory loss.  Mechanical 
testing revealed some tenderness at the left trapezius.  
There was no Lhermitte's phenomenon or radicular pain with 
neck motion.  The diagnostic impression was that the 
appellant had symptoms consistent with a left cervical 
radiculopathy, probably at the C5-6 level.  It was noted that 
he was scheduled for EMG studies and cervical spine x-rays.

Neurology note from Navy hospital dated November 1993 
indicated that EMG studies did show some neuropathic changes 
in the cervical paraspinal muscles in the form of some 
increased polyphagia and increased exertional activity but 
individual muscle testing did not reveal significant 
denervation changes.  The clinical features still seemed very 
strongly indicative of a left probable C6 radiculopathy.  
Carpal tunnel symptoms were also noted.  A cervical MRI scan 
was scheduled.

Neurology note from Navy hospital dated December 1993 
indicated that cervical MRI scan was less impressive than his 
clinical picture.  He did have multilevel degenerative 
changes; however, there was no clear-cut cord compression.  
There was some foraminal encroachment at multiple levels 
bilaterally but this did not appear to be severe.  A cervical 
collar and physical therapy was ordered.

Neurology note from Navy hospital dated in mid-January 1994, 
indicated that the only abnormality evident, in spite of his 
clinical findings, was the mild changes in the cervical 
paraspinal muscles.  

Neurology note from Navy hospital dated in late January 1994, 
indicated that the appellant did have cervical degenerative 
disease on x-ray and on MRI scan but no clear-cut radicular 
features were present at that time on electromyogram or 
neurological examination.  Complaint was of pain localized to 
left shoulder and left upper arm.  The examiner concluded 
that current findings could represent a local process at the 
shoulder and orthopedic evaluation was recommended.

Statement from the appellant dated April 1994 indicated that 
his cervical spine disability had increased in severity and 
that he now had problems with cervical radiculopathy.

VA examination report dated June 1994, revealed complaint of 
occasional parasthesias into his left arm but no numbness or 
weakness.  Cervical motion was recorded as flexion to 55 
degrees, extension to 42 degrees, rotation to the left to 85 
degrees and 80 degrees to the right.  Side bending was 26 
degrees to the right and 28 degrees to the left.  X-rays of 
the cervical spine showed mild to moderate narrowing of the 
intervertebral disc between the 4th & 5th, 5th & 6th, and 6th & 
7th cervical vertebra with associated productive changes 
about their contiguous vertebral borders.  These productive 
changes encroached upon their adjacent intervertebral 
foramina bilaterally.  The x-rays were interpreted to show 
degenerative disc disease and spondylosis.  

A written statement from the appellant dated January 1996, 
again indicated that his cervical spine condition had 
worsened.  Specifically, he alleged that his left shoulder 
had numbness with limited motion which he attributed to his 
cervical spine disorder.  He was currently receiving 
treatment at the local VA outpatient clinic.

VA outpatient clinic records dated from March 1995 to March 
1996, show treatment primarily for peptic ulcer disease 
(PUD), and an urologic dysfunction.  In January 1996 the 
appellant did complain of numbness in the left hip, left leg, 
left shoulder and arm.  The impression was possible 
neuropathy or ethanol neuropathy.  He was referred to the 
orthopedic clinic in February 1996; the impression was: 1) 
left greater trochanter bursitis; and 2) spondylolisthesis 
L5-S1.  

Written statement from appellant dated July 1997, indicated 
that his cervical spine disability continued to worsen as 
years went by.  He requested a VA examination of his spine.  
He also claimed he would provide medical evidence to support 
his claim that had not been previously considered by the VA.

VA examination report dated September 1997 indicated that the 
appellant complained of pain in the neck since 1970's, 
particularly with extremes of motion.  He also described 
intermittent numbness in the left arm.  He denied any 
specific weakness.  He also complained of left shoulder 
discomfort mainly in the area of the trapezius muscle.  
Physical examination revealed no asymmetry or obvious 
deformity in the cervical spine.  Palpation of the cervical 
lumbar spine elicited some mild tenderness in the right 
paraspinous muscles of the neck.  Otherwise, no specific 
areas of tenderness and no myospasm was detected.  Range of 
motion of the cervical spine was flexion to 40 degrees, 
extension to 35 degrees, lateral bending to 30 degrees 
bilaterally, with pain at the extremes.  Rotation was to 50 
degrees with crepitation and pain, particularly at the 
extremes of motion.  Neurologic testing of the upper 
extremities showed no focal deficits.  The examiner reviewed 
the x-ray films dated September 1997.  Radiographs of the 
cervical spine showed mild compression with anterior and 
posterior osteophyte formation of the sixth and seventh 
cervical vertebrae.  There was some degenerative change 
noted, particularly at the C6-7 disk and also at the C7-T1 
disk.  The examiner also compared the current films with x-
rays done in 1996 and found there was no change.  The 
diagnostic impression was: degenerative joint disease of the 
cervical spine, likely post-traumatic.

The VA examiner also noted on the September 1997 report that 
at this point in time, the appellant did not have any 
objective evidence of neurologic deficit, and in fact had an 
excellent range of motion in both his neck and his back.  
Given the examination findings and radiographs, the examiner 
was unable to formulate an opinion as to fatigability.  
However, the appellant did not have restrictive range of 
motion, but this might become restricted if he had 
exacerbation of symptoms.  

The Board notes that the examiner considered whether further 
testing was indicated and concluded that: "[I]f the patient 
does experience worsening of his symptoms, which he has not 
over the last several years, then further consideration and 
further evaluation including magnetic resonance imaging of 
the cervical spine and possible nerve conduction studies 
should be considered."

By rating decision of April 1998, the RO increased the 
appellant's disability rating for osteoarthritis of the 
cervical spine from 0 to 10 percent, effective January 1996.

Legal Analysis

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

The VA must also consider functional impairment and effects 
of painful motion.  38 C.F.R. §§ 4.40, 4.59 (1998).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet.App. 
202 (1995).

38 C.F.R. § 4.59 provides that the intention of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Id.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvement of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45 (1998).

The appellant's degenerative joint disease of the cervical 
spine is currently assigned a 10 percent evaluation under 
Diagnostic Code 5010-5290 as traumatic arthritis rated under 
limitation of motion of the cervical spine.  The Board notes 
that traumatic arthritis substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by X-ray findings, as here, will be rated 
according to the appropriate Diagnostic Code for limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

In this case, the diagnostic code for limitation of motion of 
the cervical spine is Diagnostic Code 5290 which provides a 
10 percent evaluation for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 30 
percent rating for severe limitation of motion.  38 C.F.R. 
§ 4.71a Diagnostic Code 5290 (1998).

The Board finds that the preponderance of the evidence is 
consistent with no more than a 10 percent evaluation under 
Diagnostic Code 5290.  The medical evidence of record, 
including the 1997 VA examination, does not show significant 
complaints or treatment of the cervical spine.  Service 
medical records show only two complaints of neck pain over 
his many years of service, and the post-service medical 
evidence shows that the appellant has sought medical 
treatment for the cervical spine only occasionally.  In fact, 
his current request for increased evaluation was actually 
based on his complaints of shoulder pain and his belief that 
this was somehow related to his service-connected cervical 
spine disability.  However, the VA examiner in September 1997 
specifically opined that there was no relationship between 
the appellant's current shoulder symptoms and his service-
connected cervical spine disability.  

The Board also notes that while the veteran did complain of 
pain during extreme range of motion testing in September 
1997; the recorded range of motion was normal to only mildly 
limited.  Furthermore, physical examination revealed no 
neurological deficits, and no spasms but only mild tenderness 
to palpation in the paracervical muscles.  

The Board also finds that an increased rating is not 
warranted as a result of functional loss due to pain.  
38 C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case an increased rating is not 
supported by adequate pathology and is not evidenced by 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (1998).  It is noted that the examiner noted 
in September 1997 that he could not formulate an opinion as 
to fatigability; however, he did note that the appellant did 
not presently have restrictive range of motion.

It is noted that the appellant has also been previously 
diagnosed to have degenerative disc disease (DDD) of the 
cervical spine.  The diagnostic code for evaluating 
intervertebral disc syndrome is Diagnostic Code 5293 which 
provides a 10 percent evaluation if there are mild symptoms, 
a 20 percent rating for moderate symptoms with recurring 
attacks, a 40 percent rating for severe symptoms with 
intermittent relief, and a 60 percent evaluation for 
pronounced symptoms compatible with sciatic neuropathy with 
characteristic pain, demonstrable muscle spasm, neurological 
findings appropriate to the site of the disease disc, and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).  

The Board further finds that the appellant's current symptoms 
are consistent with no more than a mild evaluation under 
Diagnostic Code 5293 based on the findings of the current VA 
examination, the past findings contained in VA and post-
service Naval neurological evaluation and treatment records, 
as well as the appellant's own statements.  

The Board has also assessed whether additional Diagnostic 
Codes are for application in this case.  As there is no 
evidence in the record of ankylosis or residuals of fractured 
vertebra in the cervical spine, the Board deems that other 
Diagnostic Codes specifically referable to the cervical spine 
are not for application in this case.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-87 (1998).  

Thus, based on the objective evidence of only mild cervical 
complaints and findings on examination, the low level of pain 
reported and demonstrated on examination, as well as the 
infrequent documented episodes of treatment for cervical 
spine complaints in the medical records, the Board finds that 
the 10 percent disability evaluation for the appellant's 
cervical spine disability is appropriate.

Accordingly, the preponderance of the evidence of record is 
against the claim for an increased rating for degenerative 
joint disease of the cervical spine.


ORDER

The claim for increased rating for degenerative joint disease 
of the cervical spine is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

